DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Status of Claims
Claims 1 – 6, 8 – 10 and 12 – 14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Ostrowski (DE 197 44 906 A1) as cited by Applicant in view of Hong et al. (U.S. Patent Publications No. 2015/0343996 A1) and Simpson (U.S. Patent No. 3,242,767).
Regarding Independent Claim 1, Ostrowski teaches a movement transmission device (Fig. 3) for a vehicle wiper device (Paragraph [0001]), comprising: a pivot shaft housing (bearing, 12; Fig. 3) receiving a pivot shaft (wiper shaft, 10); a crank (bearing rocker, 14) having a first end (at axis, 24; Fig. 3) and a second end (at stop bolt, 34; Fig. 3), wherein the first end of the crank (14; Fig. 3) is fixed to the pivot shaft (10; Fig. 3) and the second end the crank (14) is configured to be linked to a link rod (linkage, 16; Fig. 2) transmitting a movement to the crank (14), wherein the pivot shaft housing (12) comprises limiting means (stop, 30) for limiting the movement of the crank (14; Paragraph [0024]), wherein when the crank (14) contacts the limiting means (30), an angle between the crank (14) and the link rod (16) is less than 180° (Paragraph [0014] - The predetermined angular segment of the pendulum movement of the bearing rocker, 14 is advantageously below 180 degrees and in particular below 165 degrees), wherein the limiting means (30) comprise at least one protrusion (Annotated Fig. 3) for limiting a movement of the crank (14); wherein the crank (14) comprises at least one projection (stop, 34) for contacting with the limiting means (30; Fig. 3).
Ostrowski does not teach the limiting means being stationary relative to the movement of the crank, wherein limiting means extending from the pivot shaft housing in a direction substantially parallel to a rotation axis of the pivot shaft; wherein the at least one projection is made with the crank in one piece, and wherein the at least one projection is coplanar with the crank.
Hong, however, teaches a pivot shaft housing (24) receiving a pivot shaft (22) comprising limiting means (26), the limiting means (26) being stationary relative to the movement of the crank (30), wherein the limiting means (26) extend from the pivot shaft housing (24) in a direction substantially parallel to a rotation axis of the pivot shaft (22; Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski to further include the limiting means extending from the pivot shaft housing in a direction substantially parallel to a rotation axis of the pivot shaft, as taught by Hong, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Simpson further teaches wherein the at least one projection (abutment, 17) is made with the crank (crank member, 7) in one piece (Fig. 1), and wherein the at least one projection (17) is coplanar with the crank (7; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski, to further include  wherein the at least one projection is made with the crank in one piece, and wherein the at least one projection is coplanar with the crank, as taught by Simpson since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Claim 2, Ostrowski, as modified, teaches the movement transmission device (Fig. 3) wherein the limiting means (30) limit a position of the crank (14) so that a collinear position of the crank (14) with respect to the link rod (16) is prevented (Paragraph [0024]; the limiting means moves until it reaches the stop pin, 34 thus preventing a collinear position of the crank with respects to the link rod).  
Regarding Claim 3, Ostrowski, as modified, teaches the movement transmission device (Fig. 3) the limiting means (30) limit a position of the crank (14) so that damaging forces acting on the crank (14) are reduced (Paragraph [0026]).  
Regarding Claim 4, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the pivot shaft housing is arranged at passenger side of the vehicle.  
Kiso, however, teaches the movement transmission device (wiper apparatus; Fig. 1) wherein the pivot shaft housing (sleeves, 4 and 5) is arranged at passenger side of the vehicle (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski to further include the pivot shaft housing is arranged at passenger side of the vehicle, as taught by Kiso, to provide a device where it is possible to eliminate the need for reinforcing a sleeve, therefore a sleeve light in weight can be used and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 5, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the pivot shaft housing is arranged at both passenger side and driver side of the vehicle.  
Kiso, however, teaches the movement transmission device (Fig. 1) wherein the pivot shaft housing (4, 5) is arranged at both passenger side and driver side of the vehicle (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski to further include the pivot shaft housing is arranged at both passenger side and driver side of the vehicle, as taught by Kiso, to provide a device where it is possible to eliminate the need for reinforcing a sleeve, therefore a sleeve light in weight can be used and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 6, Ostrowski, as modified, teaches the movement transmission device (Fig. 3) wherein the limiting means (30) comprise at least one protrusion (Annotated Fig. 3) for limiting a movement of the crank (14).  
Regarding Claim 8, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the limiting means are made of elastic material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 9, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the limiting means are coated with elastic material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 10, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the elastic material is rubber, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 12, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the limiting means are made with the pivot shaft housing in one piece, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Independent Claim 13, Ostrowski teaches a movement transmission device (Fig. 3) for a vehicle wiper device (Paragraph [0001]), comprising: a pivot shaft housing (bearing, 12; Fig. 3) receiving a pivot shaft (wiper shaft, 10); a crank (bearing rocker, 14) having a first end (at axis, 24; Fig. 3) and a second end (at stop bolt, 34; Fig. 3), wherein the first end of the crank (14; Fig. 3) is fixed to the pivot shaft (10; Fig. 3) and the second end the crank (14) is configured to be linked to a link rod (linkage, 16; Fig. 2) transmitting a movement to the crank (14), wherein the pivot shaft housing (12) comprises limiting means (stop, 30) for limiting the movement of the crank (14; Paragraph [0024]), wherein when the crank (14) contacts the limiting means (30), an angle between the crank (14) and the link rod (16) is less than 180° (Paragraph [0014] - The predetermined angular segment of the pendulum movement of the bearing rocker, 14 is advantageously below 180 degrees and in particular below 165 degrees).
Ostrowski does not explicitly teach the movement transmission device wherein the limiting means are  coated with elastic material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Ostrowski does not teach wherein the at least one projection is made with the crank in one piece, and wherein the at least one projection is coplanar with the crank.
Simpson, however, teaches wherein the at least one projection (abutment, 17) is made with the crank (crank member, 7) in one piece (Fig. 1), and wherein the at least one projection (17) is coplanar with the crank (7; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski, to further include  wherein the at least one projection is made with the crank in one piece, and wherein the at least one projection is coplanar with the crank, as taught by Simpson since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Independent Claim 14, Ostrowski teaches a movement transmission device (Fig. 3) for a vehicle wiper device (Paragraph [0001]), comprising: a pivot shaft housing (bearing, 12; Fig. 3) receiving a pivot shaft (wiper shaft, 10); a crank (bearing rocker, 14) having a first end (at axis, 24; Fig. 3) and a second end (at stop bolt, 34; Fig. 3), wherein the first end of the crank (14; Fig. 3) is fixed to the pivot shaft (10; Fig. 3) and the second end the crank (14) is configured to be linked to a link rod (linkage, 16; Fig. 2) transmitting a movement to the crank (14), wherein the pivot shaft housing (12) comprises limiting means (stop, 30) for limiting the movement of the crank (14; Paragraph [0024]), wherein when the crank (14) contacts the limiting means (30), an angle between the crank (14) and the link rod (16) is less than 180° (Paragraph [0014] - The predetermined angular segment of the pendulum movement of the bearing rocker, 14 is advantageously below 180 degrees and in particular below 165 degrees).

    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

Ostrowski does not teach wherein the pivot shaft housing comprises an elongated base plate in a plane substantially perpendicular to the pivot shaft, the at least one protrusion extending from the elongated base plate; wherein the crank comprises at least one projection for contacting with the limiting means, wherein the at least one projection is made with the crank in one piece, wherein the at least one projection is coplanar with the crank.
Hong, however, teaches wherein the pivot shaft housing (24) comprises an elongated base plate (Annotated Fig. 1) in a plane substantially perpendicular to the pivot shaft (22), the at least one protrusion (26) extending from the elongated base plate (Annotated Fig. 1).

    PNG
    media_image2.png
    449
    673
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski to further include the pivot shaft housing comprises an elongated base plate in a plane substantially perpendicular to the pivot shaft, the at least one protrusion extending from the elongated base plate, as taught by Hong, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Simpson further teaches wherein the crank (7) comprises at least one projection (17) for contacting with the limiting means (14; Fig. 2)), wherein the at least one projection (17) is made with the crank (7) in one piece (Fig. 1), wherein the at least one projection (17) is coplanar with the crank (7; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski, to further include  wherein the at least one projection is made with the crank in one piece, and wherein the at least one projection is coplanar with the crank, as taught by Simpson since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
4Response to Arguments
Applicant's arguments filed on October 28, 2022 with respects to rejected claims 1 – 14 under 35 USC 103 have been fully considered and are persuasive, therefore, the rejection is withdrawn.   
Although Ostrowski teaches at least one projection,  the reference fails to teach wherein the at least one projection is made with the crank in one piece, wherein the at least one projection is coplanar with the crank.
 Applicant's arguments filed on October 28, 2022 with respects to amended claims 1 – 6, 8 – 10 and 12 – 14  under have been fully considered, however, after further consideration and in view of the amendments presented, a new ground of rejection has been made in view of Simpson. Ostrowski in view of Hong and Simpson are applicable to teaching the structural elements of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723